                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DESHAWN GARDNER,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )           Case No. 19-cv-17-SMY
                                                   )
                                                   )
 WEXFORD HEALTH SOURCES, INC.,                     )
 STEPHEN DUNCAN, JOHN COE, and                     )
 SHERRY COLLINS,                                   )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on Plaintiff’s Motion for Leave to File an Amended

Complaint (Doc. 46). Plaintiff seeks to amend his original Complaint by correcting Defendant

Dunkin’s name to Stephen Duncan and correcting allegations against Defendant Collins based on

a grievance he received in discovery. Defendants have filed responses to the Motion (Docs. 50

and 51).

       Pursuant to Federal Rule of Civil Procedure 15(a)(1), “[a] party may amend its pleadings

once as a matter of course…if the pleading is one to which a responsive pleading is required, 21

days after service of a responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a). Any new claims are also subject to a review

of the merits pursuant to 28 U.S.C. § 1915A.

       To the extent that Plaintiff seeks to correct Defendant Stephen Duncan’s name, the Court

has already done so on the docket (See Doc. 27). Thus, Plaintiff’s request is moot. To the extent

that he seeks to correct allegations against Defendant Collins based on a grievance he recently

                                                  1
received, the Motion is GRANTED and the Clerk is DIRECTED to file the Amended Complaint

on the docket.

       However, the Court notes that Plaintiff’s proposed Amended Complaint refers to

Defendants Garrett, Baldwin, and Bare but he fails to identify them in the caption of his Complaint.

See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (defendants must be “specif[ied]

in the caption”). Further, both Defendants Garrett and Baldwin were previously dismissed from

this case and the proposed Amended Complaint fails to add any new allegations against them.

Accordingly, to the extent Plaintiff seeks to add claims against Garrett, Baldwin, and Bare, that

request is DENIED and any claims against them are considered DISMISSED without prejudice.

       IT IS SO ORDERED.

       DATED: December 5, 2019

                                                     s/ Staci M. Yandle_________
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                 2
